IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

HELEN SMITH, )
Appellant,
V. C.A. No. 19I-01567
STATE OF DELAWARE,
Appellee.
ORDER

Date Submitted: April 9, 2019
Date Decided: July 17, 2019

Appellant, Helen Smith (“Ms. Smith”)! filed an Appeal of Commissioners’
Findings of Fact and Recommendations issued March 6, 2019 and March 13, 2019.
The Commissioner found probable cause to involuntarily commit Ms. Smith. For

the foregoing reasons, Ms. Smith’s appeal is DISMISSED as moot.

Findings of Fact
On March 5, 2019, the State filed a complaint seeking involuntary inpatient

commitment and involuntary outpatient treatment, relying on the police officer’s 24-
hour detention form and the DPC physician affidavits. After a March 6, 2019
probable cause hearing followed by an “8-day hearing” on March 13, 2019, the Court

ordered Ms. Smith’s continued involuntary inpatient commitment, followed by

 

' In the interest of confidentiality, the Court has given Appellant a fictitious name.
involuntary outpatient commitment over objection and medication without
acquiescence. A hearing was scheduled for June 5, 2019 pursuant to Title 16 Del.
C. Ch. 50. Ms. Smith filed a pro se appeal of the Commissioner’s March 13 order.
In the time the appeal was pending, Ms. Smith was released from involuntary
inpatient commitment to involuntary outpatient treatment.

Standard of Review

Superior Court Civil Rule 132(a)(4) provides Commissioners the power to
conduct case-dispositive hearings including, among other things, mental hearings
pursuant to Title 16 Del. C. ch 50.2 Upon review of a Commissioner’s case-
dispositive determination, the Court “shall make a de novo determination of those
portions of the report or specified proposed findings of fact or recommendations

made by the Commissioner.”

Discussion

In her appeal, Ms. Smith argues that the Commissioner she received
ineffective assistance of counsel and presents several challenges to the facts and
testimony admitted at the hearing. The State argues that the Court appointed Ms.
Smith counsel and at no time did she object to her representation. Additionally, the
State sets forth a variety of evidence contradicting the factual disputes and hearsay

claims alleged by Ms. Smith.

 

> Super. Ct. Civ. R. 132(a)(4), (4)(iv).
> Super. Ct. Civ. R. 132(a)(iv).
Ms. Smith appeals the Commissioner’s March 13 Order ordering involuntary
inpatient commitment and involuntary outpatient treatment over objection.
However, Ms. Smith’s appeal is moot. Ms. Smith was released from involuntary
commitment on April 2, 2019, and the March 13 involuntary outpatient treatment
order is now expired. Though a justiciable controversy might have existed at the
time the appeal was filed, the appeal must be dismissed as the controversy ceases to

exist.

Conclusion

For the foregoing reasons, the appeal is DISMISSED as moot.

IT IS SO ORDERED.

hie

Judge Calvin L. Scott, Jr.

 

4 See Smith v. State, 198 A.3d 176 (Del. 2018).

> See 16 Del. C. § 5013 (“If the court determines that an individual meets the criteria
for involuntary outpatient treatment over objection, the court shall enter an order of
disposition which shall not exceed 3 months... .”).

3